Name: 87/319/EEC: Commission Decision of 5 June 1987 on improving the efficiency of agricultural structures in Spain (Region of Cantabria) pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-06-23

 Avis juridique important|31987D031987/319/EEC: Commission Decision of 5 June 1987 on improving the efficiency of agricultural structures in Spain (Region of Cantabria) pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) Official Journal L 163 , 23/06/1987 P. 0049 - 0049*****COMMISSION DECISION of 5 June 1987 on improving the efficiency of agricultural structures in Spain (Region of Cantabria) pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) (87/319/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Spanish Government has forwarded Cantabria Regional Decree No 75/1986 of 8 August 1986 granting supplementary compensation in mountain and hill farming areas; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether, in the light of the compatibility of the stated Decree with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related, the conditions for a Community financial contribution to the supplementary compensatory allowance provided for in the Cantabria Regional Decree are satisfied; Whereas the abovementioned Decree satisfies the conditions and objectives of Title III of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Cantabria Regional Decree No 75/1986 of 8 August 1986 granting supplementary compensation in mountain and hill farming areas satisfies the conditions governing a Community financial contribution under Title III of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to Spain. Done at Brussels, 5 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.